Citation Nr: 1218957	
Decision Date: 05/30/12    Archive Date: 06/07/12

DOCKET NO.  08-37 142	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for a skin rash, variously diagnosed as dermatitis, psoriasis or inverse psoriasis.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Barner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 2003 to December 2006.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.  Jurisdiction was subsequently transferred to the RO in Portland, Oregon.  

The Veteran was scheduled for a Board hearing in March 2012; however, he failed to report.  Accordingly, the Board considers the Veteran's request for a hearing to be withdrawn.  See 38 C.F.R. § 20.704 (2011).

The Board notes that the issue of entitlement to service connection for posttraumatic stress disorder was granted by the RO in a November 2008 rating decision.  Consequently, that issue is not before the Board at this time.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).


FINDING OF FACT

The Veteran has had continuing symptoms regarding his skin rash from service to the present, and there are current medical diagnoses of dermatitis and psoriasis or inverse psoriasis.


CONCLUSION OF LAW

Skin disability, diagnosed as dermatitis, psoriasis and inverse psoriasis was incurred in wartime service.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.303 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

With respect to the Veteran's claim, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).  To the extent there may be any deficiency of notice or assistance, there is no prejudice to the appellant in proceeding with the issue on appeal given the favorable nature of the Board's decision with regard to the pending claim.

Laws and Regulations

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2011).

There must be competent evidence showing the following:  (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and a disease or injury incurred or aggravated during service.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; 38 C.F.R. § 3.303(b).

Lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 C.F.R. § 3.303(a); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Lay evidence can be competent and sufficient to establish a diagnosis when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau, at 1377.

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A veteran is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a veteran seeks benefits and the evidence is in relative equipoise, the veteran prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

Factual Background

The Veteran contends that he has experienced a skin rash that has persisted since service, and for which he is entitled to compensation.  

Service treatment records show that that the Veteran reported that he did not experience eczema, psoriasis, or atopic dermatitis at his enlistment examination in October 2002, and his skin was noted to be normal.  In a July 2006 post-deployment questionnaire the Veteran indicated that he had not experienced any skin diseases or rashes.  In August 2006 the Veteran had a pilonidal cyst of his right buttock removed.  In October 2006 the Veteran reported that he had experienced "skin diseases or rashes."  

A VA treatment note from February 2007 shows that the Veteran reported experiencing a rash of his underarms for approximately three months.  He indicated that he had changed deodorant, and currently did not use deodorant; however, his symptoms persisted.  He had not tried over the counter treatment.  He described the rash as itchy.  On examination, the skin revealed an erythemic papular rash of approximately 2 by 3 centimeters of the armpits bilaterally.  There was normal skin texture, turgor, and pigmentation.  Impression was of a rash.  The Veteran was prescribed Hydrocortisone cream.  

In July 2007 the Veteran filed a claim for entitlement to compensation for a rash that reportedly began in December 2006.  VA note of a telephone conversation in August 2007 showed that the Veteran reported that he had a rash under his arms that would not go away.

The Veteran was afforded a VA examination in November 2007 at which time he reported that he had experienced a constant skin rash since December 2006.  He reported that he had tried several treatments to no avail.  Specifically, he reported that he had alternated use of deodorants, and used medications including Lotrimin, Clotrimazole, and Hydrocortisone.  The Veteran reported that he was not currently on any treatment regimen.  On examination, skin symptoms involved approximately a 12 by 12 centimeter patch under each axilla that was red and inflamed, which the examiner indicated was dermatitis.  The examiner indicated that there were no malignant or benign neoplasms or urticaria.  The examiner indicated that the area was at times irritated.  Diagnosis was of axilla dermatitis.  The examiner indicated that this was likely related to contact dermatitis from deodorant, and that although the Veteran changed deodorants, irritating factors may have persisted.  The examiner indicated that the Veteran did not have any current complaints regarding his pilonidal cyst removal in August 2006.  

VA treatment note from December 2007 shows that the Veteran was diagnosed as having inverse psoriasis in the bilateral axilla, folds of the skin, and that he had used Hydrocortisone cream without success.  The Veteran expressed concern about using a more potent steroidal agent.  Prescription orders show that the Veteran was placed on Dextraamphetamine tablets, Hydrocortisone cream, and Tacrolimus cream for his psoriatic areas.  

A Kaiser Permanente treatment note from May 2008 indicated that the Veteran reported he was diagnosed with psoriasis at the VA by biopsy, and that it was present on his scalp and under his arms.  The Veteran reported that he had used Hydrocortisone cream under his arms, and that it caused irritation.  He described the plaque under his arms as red, scaly, and irritated.  Examination of the skin revealed minimal erythematous scaly plaques under the arms in very small areas, and slight flaking of the scalp.  There were no plaques on the elbows or elsewhere.  It was indicated that if the psoriasis diagnosis was correct, it was a light case, and Dovonex cream was prescribed.  A June 2008 treatment note from Kaiser Permanente indicated that the Veteran had psoriasis, and that he should use Vaseline ointment or Cetaphil cream on his hands when they were damp, especially when he handled a lot of paper or washed his hands.  In addition, the treatment note indicated that the Veteran should continue to use Dovonex as prescribed to improve the skin under his arms.  

VA treatment records through May 2008 show Hydrocortisone creams and Tacrolimus ointment continued to be prescribed to the Veteran for application to the psoriatic, or effected area.  

In June 2008 the Veteran indicated his belief that his inverse psoriasis should be service connected, and he emphasized that he filed for benefits within the year following discharge from service.  He reported that he had to treat his psoriasis, with steroids, and that he should be entitled to a clothing allowance because of the ointments that he used which could damage his clothing.  

In his November 2008 Substantive Appeal the Veteran clarified that he was on terminal leave when he experienced his first outbreak of the rash.  He indicated that he enrolled in the VA medical system once his terminal leave expired.  He contended that he had psoriases while in service, and continued to experience skin problems as evidenced by his VA treatment records.  The Veteran indicated his belief that his skin rash should be service-connected because it was diagnosed within a year of discharge from service, and further referenced chronic diseases.  

Legal Analysis

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

The Board has carefully considered the Veteran's pleadings regarding his skin problems.  In this case, the Veteran is competent and credible to report symptoms involving an irritating rash since service because this requires only personal knowledge as it comes to him through his senses.  The Veteran is competent to testify as to his observations.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006); Layno, 6 Vet. App. at 470.  

In summary, the Veteran has suffered from skin symptomatology since service.  Specifically, service treatment records referenced the Veteran's reported skin disease or rash.  The Veteran has been diagnosed as having or treated for skin problems to include dermatitis, psoriasis or inverse psoriases.  His record has shown that he sought continuous medical attention for his symptoms of an irritating rash.

In light of the reported skin rash or disease during service, and the competent and credible assertions that the Veteran has experienced irritated skin since service, and the diagnoses of dermatitis, psoriases or inverse psoriasis since service, there is no negative evidence.  Accordingly, service connection ius granted.


ORDER

Service connection for a skin rash, variously diagnosed as dermatitis, psoriasis or inverse psoriases is granted.  




____________________________________________
H. N. Schwartz
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


